DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues, “Shen is silent in regards to receive…at least one line of text that comes before the strings of the program code, and at least one line of text that comes after the strings of the program code. The Examiner states scripts can be found in webpages. However, lines of text that come before and after program codes are not mentioned by Shen or any other cited reference.” In response, figure 1 of Shen clearly shows lines of markup language text that comes before script code and lines of markup language text that comes after the script code. 
Applicant argues, “Toma fails to send the program code from the client to the server.” This argument is not persuasive because Toma discloses that in conjunction with fingerprint comparison, the classifier may employ any method known in the art to classify the document, including pattern matching algorithms ([0069]) where certain words or word patterns are taken from the document for classification of the document ([0006]). These words would be considered unaltered portions of the markup language text of the web page. Additionally, only the text portion of the web page is claimed as being “unaltered”. The claims 
Applicant argues, “…the server is merely processing the 30-bit hashes and not large segments of html and text codes. As such, Toma has no need for computing the productivity reserve of the server and/or for determining the speed of dispatching information.” This argument is not persuasive because Toma discloses that in conjunction with fingerprint comparison, the classifier may employ any method known in the art to classify the document ([0069]). Therefore, it is clear that the classifying security server could be implementing any number of document classification methods in addition to the fingerprint comparison described by Applicant, which would indicate to one of ordinary skill in the art that the proposed modifications of Toma to select a specific security server based upon the available capacity and for that security server selection to have been performed using a test scanning procedure would have been obvious for the rationale provided in the previous rejection.
Applicant argues, “One of ordinary skill in the art would recognize that comparison of such small character strings would be very fast given current computations powers of servers, unlike comparison of portions of HTML code and Java code, described in the present application.” This argument is not persuasive because Toma discloses that in conjunction with fingerprint comparison, the 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues, “the cited paragraph of Sobko is silent regards to a capacity of a communication channel between the client module and the antivirus server.” This argument is not persuasive because Sobjko discloses that the selection of a device to perform security assignments based upon the available communication bandwidth ([0149]). Communication bandwidth would be considered “a capacity of a communication channel” as claimed.
Applicant argues, “Moreover, the references are silent in regards to the capacity of the communication channel being sent by the client module.” In response, the claims merely require that an indication of the capacity of the communication channel is sent from the client. Sobko discloses that the processes are assigned and provided, by a client, to specific devices based upon capacity availability such as communication bandwidth ([0149]). The provisioning of assignments by the client to devices specifically based on their available bandwidth would represent an indication of the capacity of the communication channel as claimed.
Applicant argues, “ Applicant fails to see how the mere mention of how hyperlinks work…makes it obvious to ‘detect a transition by a hyperlink located on the web page being opened’ as recited in Applicant’s claim…There is no mention in Bolstad, or in any of the other references that the actual transition is detected.” In response, Toma discloses that the target document being scanned could be a web page ([0035]), but Toma does not specify how the client device navigates to the web page. The disclosure of Bolstad was merely cited to show that it would have been obvious to one of ordinary skill in the art to have navigated to the web page being scanned in Toma using hyperlinks.
Applicant argues, “The existence of HTML tags in a file merely indicate that a web page is being scanned, but does not specifically indicate that a web browser has been invoked.” This argument is not persuasive because Toma specifically discloses that comments intended to be posted on already rendered web pages are scanned for potential content violations ([0051] & [0053]). If the comments are determined to be classified as spam or fraudulent, they are prevented from being displayed within the website ([0051]). Therefore, if the comments are scanned and determined to be legitimate, they will be displayed within the website already rendered in a web browser. Display of this comment would signify that a successful execution of a series of interactions has occurred with a graphical user interface of the web browser that signify an opening of the web page in a web browser as claimed.
Applicant argues, “the claim recites the detection of ‘one or more events generated by a web browser’, but Toma, Sobko, Galloway and Andrews do not teach or disclose the detection of any events. The Toma reference only teaches the scanning of HTML files, which is not an event generated by a web browser, but is a file that is used to generate a website on a web browser.” This argument is not persuasive because Toma specifically discloses the detection and scanning of submitted comments that are intended to be posted on an already rendered website ([0051] & [0053]).
Applicant argues, “The cited portion of paragraph 21 in Sakhpara merely teaches measuring a round trip packet transmission time, but never discloses modifying the payload size itself in order to select ‘the speed of dispatching information from the client module’ as recited in Applicant’s claim 15.” This argument is not persuasive because the packet of Sakhpara is modified to the extent that an empty packet is filled with data until a desired packet size is reached for the test. Claim 15 merely requires “modifying a request payload size”. The limitation does not specify any requirements of the request payload prior to being modified.
Applicant argues, “However, ad [sic] admitted to by the Examiner, at best, Galloway is concerned with a traffic class database that includes rules for bandwidth utilization. However, rules for the speed of dispatching are not the same as rules for bandwidth utilization.” This argument is not persuasive because Galloway discloses a traffic class database that includes rules for bandwidth utilization (Col. 5, lines 38-67) such that only a portion of the available bandwidth is allowed to be utilized (Col. 9, lines 5-59). Rules dictating the amount of available bandwidth that can be utilized would be considered a speed selection rule as claimed because a speed would be selected that complies with the bandwidth utilization rules. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 10, 11, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toma, U.S. Publication No. 2014/0259157, in view of Shen, U.S. Patent No. 7,207,000, in view of Sobko, U.S. Publication No. 2011/0289308, in view of Andrews, U.S. Publication No. 2012/0192276, in view of Turbin, U.S. Publication No. 2012/0278892, and further in view of Bolstad, U.S. Publication No. 2013/0227398. Referring to claims 1, 10, 11, Toma discloses a document classification system wherein a client system receives a target document, such as a web page ([0035]), from a content server ([0046]). The client system generates a target indicator from the target document ([0046]) by converting text blocks from the target document into a fingerprint ([0053]-[0055]). Toma discloses that in conjunction with fingerprint comparison, the classifier may employ any method known in the art to classify the document, including pattern matching algorithms ([0069]: in conjunction meaning both the target indicator fingerprints AND word patterns are used to classify the documents) where certain words or word patterns are taken from the document for classification of the document ([0006]), which meets the limitation of a text set in the markup language of the web page being opened for the antivirus scan including an unaltered portion of markup language text of the web page. The target indicator, and pattern matching words ([0006] & [0069]), are sent to a security server for classification of the target document ([0046] & [0072]-[0073]), which meets the limitation of an antivirus server, receive, from a client module, a text set extracted from the web page, an unaltered portion of markup language text of the web page, perform the antivirus scan of the received text set in markup language of the web page being opened using the allocated portion of the productivity reserve. The target document can include embedded PHP/Javascript instructions ([0043]), which meets the limitation of the text set extracted from the web page including one or more strings of a program code in a programming language other than the markup language inserted into the web page, to determine whether the program code inserted into the web page includes code injected by a malware. Examiner notes that the “to determine” language represents intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant application, Toma discloses that the client system generates a target indicator from the target document ([0046]) by converting text blocks from the target document into a fingerprint ([0053]-[0055]) such that the text blocks can include embedded PHP/Javascript ([0043]), and the target indicator is sent to a security server for classification of the target document ([0046] & [0072]-[0073]). Therefore, Toma is capable of detecting injected javascript as claimed.
Toma discloses that the client system transmits the pattern matching words to a security server for classification of the target document (Toma: [0006] & [0046] & [0069] & [0072]-[0073]) along with a target indicator ([0006] & [0069]) that is generated from a target document that includes embedded PHP/Javascript instructions ([0043] & [0046]). Toma does not specify where the pattern matching words are found in the target document with respect to the embedded PHP/Javascript. Shen discloses that scripts can be embedded in a webpage at various locations that include in between markup language text (Figure 1 & Col. 2, lines 14-18, 58-64: Figure 1 shows scripts after markup language text like the title and form action and before markup language text like the input type), which meets the limitation of one or more strings of a program code in a programming language other than the markup language inserted into the web page, at least one line of text that comes before the strings of the program code, and at least one line of text that comes after the strings of the program code. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the embedded PHP/Javascripts in the web page target documents of Toma to have been found in between the markup text that make up the pattern matching words because Shen specifies that the scripts can be found throughout the webpages and such a format could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Toma discloses that the security sever includes multiple system ([0037]). However, Toma does not specify that the security server system is selected based upon a productivity reserve available at a particular system, or the capacity of a communication channel of the security server systems. Sobko discloses the selection of a device to perform security assignments based upon the computing capacity availability of that device and the available communication bandwidth at that device ([0149]), which meets the limitation of receive, from the client module, an indication of a capacity of a communications channel between the client module and the antivirus server, determine a productivity reserve of the antivirus server, select a speed of dispatching information from the client module to the antivirus server based on the received text set in markup language of the web page being opened for the antivirus scan, the received capacity of the communications channel, and the determined productivity reserve of the antivirus server, allocate a portion of the determined productivity reserve of the antivirus server to perform the antivirus scan of the received text set in markup language of the web page being opened, based on the selected speed of dispatching information, wherein determining the productivity reserve of the antivirus server comprises receiving an indication of the productivity reserve from the client module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the document classification system of Toma to have selected a specific security server system based upon the available capacity, as discussed in Sobko, in order to ensure that the security server system has sufficient resources to perform the requested task as suggested by Sobko ([0139]).
Toma discloses that the security sever includes multiple system ([0037]). However, Toma does not specify that the security server system is selected based upon a productivity reserve available at a particular system, or the capacity of a communication channel of the security server systems. Andrews discloses selecting from one of a plurality of scanning nodes by transmitting a test file to each scanner node and recording the time it took for each node to complete the scan ([0027]), which meets the limitation of determine a productivity reserve of the antivirus server by performing a forced antivirus scan of a verified text set in markup language of predetermined size, and calculating time spent on scanning the verified text set. Andrews describes that the scanner nodes can determine their scan performance by actually scanning the test files ([0026]-[0027]) such that these scan performance values are later utilized in scanner selection processes ([0029]), which meets the limitation of wherein contents of the verified text set are forced to be unknown to the antivirus server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the security server system of Toma, as modified in view of Shen and Sobko, to have been selected, in part, using a timed test scanning procedure in order select a security server system that has a higher probability of higher performance as suggested by Andrews ([0029]).
Andrews does not specify whether the test files are known malicious/clean files. Turbin discloses a virus scanning system that performs control testing by scanning a selection of known clean and/or known malicious files ([0016] & [0021]), which meets the limitation of the verified text set being a set for which a verdict of at least one previous scan is known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the test files of Andrews to have been known malicious/clean files in order to determine that the scanning system is functioning correctly as suggested by Turbin ([0016]).
Toma discloses that the target document can be a web page ([0035]), but Toma does not specify how the client device navigates to the web page. Bolstad discloses that a client device can navigate to a web page by clicking on hyperlinks in a different web page ([0051]), which meets the limitation of wherein the text of the web page is detected by the client module detecting a transition by a hyperlink located on the web page when the web page is being opened. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the web page navigation of Toma to have been implemented using hyperlink selection because Bolstad specifies that hyperlink selection is one of a finite number of possible web page navigation solutions that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.	
Referring to claim 3, Toma specifically discloses that comments intended to be posted on already rendered web pages are scanned for potential content violations ([0051] & [0053]: If the comments are scanned and determined to be legitimate, they will be displayed within the website already rendered in a web browser. Display of this comment would signify that a successful execution of a series of interactions has occurred with a graphical user interface of the web browser that signify an opening of the web page in a web browser as claimed), which meets the limitation of detecting a successful execution of a series of interactions with a graphical user interface of a web browser that signify an opening of the web page in the web browser.
Referring to claim 5, Toma discloses that the fingerprint calculation is made based upon submitted comments that are intended to be added to the webpage ([0051] & [0053]: submitted comments indicate alteration of the web page because the submitted comments are intended to be added to the webpage), which meets the limitation of detecting one or more events generated by a web browser which indicate alteration of a document object of the web page that is being opened.
Referring to claim 6, Toma discloses that the client includes a processor that receives logical operations in the form of sequences of machine code instructions ([0040]), which meets the limitation of the client module is configured to generate the text set extracted from the web page by adding strings containing an insertion of program text in a programming language.
Referring to claims 16, 17, Toma discloses a document classification system wherein a client system receives a target document, such as a web page ([0035]), from a content server ([0046]). The client system generates a target indicator from the target document ([0046]) by converting text blocks from the target document into a fingerprint ([0053]-[0055]), which meets the limitation of detecting, by a client module of the antivirus system, text in markup language of a web page being opened, wherein the client module is installed on a user computer system. Toma discloses that in conjunction with fingerprint comparison, the classifier may employ any method known in the art to classify the document, including pattern matching algorithms ([0069]: in conjunction meaning both the target indicator fingerprints AND word patterns are used to classify the documents) where certain words or word patterns are taken from the document for classification of the document ([0006]), which meets the limitation of generating a text set extracted from the web page including an unaltered portion of markup language text of the web page. The target indicator, and pattern matching words ([0006] & [0069]), are sent to a security server for classification of the target document ([0046] & [0072]-[0073]), which meets the limitation of transmitting, to the antivirus server from the computer system, the text set extracted from the web page, to perform antivirus scan, directing the antivirus server to perform the antivirus scan of the generated text set extracted from the web page [using the allocated portion of the productivity reserve of the antivirus server]. The target document can include embedded PHP/Javascript instructions ([0043]), which meets the limitation of the text set including one or more strings of a program code in a programming language other than the markup language inserted into the web page, to determine whether the program code inserted into the web page includes code injected by a malware. Examiner notes that the “to determine” language represents intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant application, Toma discloses that the client system generates a target indicator from the target document ([0046]) by converting text blocks from the target document into a fingerprint ([0053]-[0055]) such that the text blocks can include embedded PHP/Javascript ([0043]), and the target indicator is sent to a security server for classification of the target document ([0046] & [0072]-[0073]). Therefore, Toma is capable of detecting of injected javascript as claimed.
Toma discloses that the client system transmits the pattern matching words to a security server for classification of the target document (Toma: [0006] & [0046] & [0069] & [0072]-[0073]) along with a target indicator ([0006] & [0069]) that is generated from a target document that includes embedded PHP/Javascript instructions ([0043] & [0046]). Toma does not specify where the pattern matching words are found in the target document with respect to the embedded PHP/Javascript. Shen discloses that scripts can be embedded in a webpage at various locations that include in between markup language text (Figure 1 & Col. 2, lines 14-18, 58-64: Figure 1 shows scripts after markup language text like the title and form action and before markup language text like the input type), which meets the limitation of one or more strings of a program code in a programming language other than the markup language inserted into the web page, at least one line of text that comes before the strings of the program code, and at least one line of text that comes after the strings of the program code. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the embedded PHP/Javascripts in the web page target documents of Toma to have been found in between the markup text that make up the pattern matching words because Shen specifies that the scripts can be found throughout the webpages and such a format could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Toma discloses that the security sever includes multiple system ([0037]). However, Toma does not specify that the security server system is selected based upon a productivity reserve available at a particular system, or the capacity of a communication channel of the security server systems. Sobko discloses the selection of a device to perform security assignments based upon the computing capacity availability of that device and the available communication bandwidth at that device ([0149]), which meets the limitation of determine a capacity of a communications channel between the client module and the antivirus server, determine a productivity reserve of the antivirus server, according to a dispatching information speed selected based on the determined capacity of the communications channel and the determined productivity reserve of the antivirus server, transmitting, to the antivirus server, the determined capacity of the communications channel, and the determined productivity reserve of the antivirus server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the document classification system of Toma to have selected a specific security server system based upon the available capacity, as discussed in Sobko, in order to ensure that the security server system has sufficient resources to perform the requested task as suggested by Sobko ([0139]). 
Toma discloses that the security sever includes multiple system ([0037]). However, Toma does not specify that the security server system is selected based upon a productivity reserve available at a particular system, or the capacity of a communication channel of the security server systems. Andrews discloses selecting from one of a plurality of scanning nodes by transmitting a test file to each scanner node and recording the time it took for each node to complete the scan ([0027]), which meets the limitation of determine a productivity reserve of the antivirus server by performing a forced antivirus scan of a verified text set in markup language of predetermined size, and calculating time spent on scanning the verified text set. Andrews describes that the scanner nodes can determine their scan performance by actually scanning the test files ([0026]-[0027]) such that these scan performance values are later utilized in scanner selection processes ([0029]), which meets the limitation of wherein contents of the verified text set are forced to be unknown to the antivirus server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the security server system of Toma to have been selected, in part, using a timed test scanning procedure in order select a security server system that has a higher probability of higher performance as suggested by Andrews ([0029]).
Andrews does not specify whether the test files are known malicious/clean files. Turbin discloses a virus scanning system that performs control testing by scanning a selection of known clean and/or known malicious files ([0016] & [0021]), which meets the limitation of the verified text set being a set for which a verdict of at least one previous scan is known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the test files of Andrews to have been known malicious/clean files in order to determine that the scanning system is functioning correctly as suggested by Turbin ([0016]).
Toma discloses that the target document can be a web page ([0035]), but Toma does not specify how the client device navigates to the web page. Bolstad discloses that a client device can navigate to a web page by clicking on hyperlinks in a different web page ([0051]), which meets the limitation of wherein the text of the web page is detected by the client module detecting a transition by a hyperlink located on the web page when the web page is being opened. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the web page navigation of Toma to have been implemented using hyperlink selection because Bolstad specifies that hyperlink selection is one of a finite number of possible web page navigation solutions that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Referring to claim 19, Toma discloses that the fingerprint calculation is made based upon text blocks from sections of an HTML document ([0053]), which meets the limitation of detecting a successful execution of a series of interactions with a graphical user interface of the web browser that signify an opening of the web page in the web browser. Toma discloses that the fingerprint calculation is made based upon text blocks that intended to be added to the webpage ([0053]), which meets the limitation of detecting one or more events generated by the web browser which indicate alteration of a document object of the web page being opened.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toma, U.S. Publication No. 2014/0259157, in view of Shen, U.S. Patent No. 7,207,000, in view of Sobko, U.S. Publication No. 2011/0289308, in view of Andrews, U.S. Publication No. 2012/0192276, in view of Turbin, U.S. Publication No. 2012/0278892, in view of Bolstad, U.S. Publication No. 2013/0227398, and further in view of Wies, U.S. Patent No. 6,125,385. Referring to claim 7, Toma does not disclose that the web browser includes an HTML editor. Wies discloses providing HTML editor functionality within a web browser (Col. 30, lines 41-44), which meets the limitation of the client module configured to generate the text set extracted from the web page by adding characters and strings of text in markup language of the web page that contain a tag. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention for the web browser of Toma to have included an HTML editor in order to provide a web design functionality that allows for webpage authors to see exactly how the webpage will look to others as disclosed by Wies (Col. 30, lines 47-51).
Claims 8, 13, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toma, U.S. Publication No. 2014/0259157, in view of Shen, U.S. Patent No. 7,207,000, in view of Sobko, U.S. Publication No. 2011/0289308, in view of Andrews, U.S. Publication No. 2012/0192276, in view of Turbin, U.S. Publication No. 2012/0278892, in view of Bolstad, U.S. Publication No. 2013/0227398, and further in view of Sakhpara, U.S. Publication No. 2007/0259670. Referring to claims 8, 13, 15, Sobko discloses determining available communication bandwidth at a device ([0149]), but Sobko does not specify how the available communication bandwidth is calculated. Sakhpara discloses calculating available bandwidth based on packet size and round trip transmission time ([0021]), which meets the limitation of dispatch a plurality of requests containing a verified text set in markup language of a predetermined size, detect receipt of the requests, and calculate time spent on transmission of the verified text set in markup language of predetermine size, wherein the speed of dispatching information from the client module to the antivirus server is selected by modifying a request payload size and a request sending time interval for requests from the client module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the available communication bandwidth to have been calculated in the manner discussed in Sakhpara because Sakhpara discloses packet size and round trip packet transmission time is one method of calculating bandwidth availability that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Referring to claims 18, 20, Sobko discloses determining available communication bandwidth at a device ([0149]), but Sobko does not specify how the available communication bandwidth is calculated. Sakhpara discloses calculating available bandwidth based on packet size and round trip transmission time ([0021]), which meets the limitation of dispatching information speed specifies a request payload size and a request sending time interval, dispatching a plurality of requests containing a verified text set in markup language of a predetermined size, detecting receipt of the requests, and calculating of time spent on transmission of the verified text set in markup language of predetermined size. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the available communication bandwidth to have been calculated in the manner discussed in Sakhpara because Sakhpara discloses packet size and round trip packet transmission time is one method of calculating bandwidth availability that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Claims 2, 12, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Toma, U.S. Publication No. 2014/0259157, in view of Shen, U.S. Patent No. 7,207,000, in view of Sobko, U.S. Publication No. 2011/0289308, in view of Andrews, U.S. Publication No. 2012/0192276, in view of Turbin, U.S. Publication No. 2012/0278892, in view of Bolstad, U.S. Publication No. 2013/0227398, and further in view of Galloway, U.S. Patent No. 7,155,502. Referring to claim 2, Sobko discloses that the a task database includes a list of tasks that are to be performed ([0145]) such that selection of the specific device to perform a task is determined based upon the specific task and the computing capacity availability of that device and the available communication bandwidth at that device ([0149]), which meets the limitation of [further comprising a rules database including at least one speed selection rule], the antivirus server is further configured to select the speed of dispatching information from the module of the antivirus system for scanning of web pages to the antivirus server further based on the [at least one speed selection] rule from the [rules] database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the document classification system of Toma to have selected a specific security server system based upon the available capacity, as discussed in Sobko, in order to ensure that the security server system has sufficient resources to perform the requested task as suggested by Sobko ([0139]).
Sobko does not specify that the database includes rules regarding speed of dispatching information that are selected. Galloway discloses a traffic class database that includes rules for bandwidth utilization (Col. 5, lines 38-67) such that only a portion of the available bandwidth is allowed to be utilized (Col. 9, lines 5-59), which meets the limitation of a rules database including at least one speed selection rule, dispatching information…based on the at least one speed selection rule from the rules database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the database of Sobko to have included rules for bandwidth utilization as described in Galloway in order to guarantee a defined amount of bandwidth as suggested by Galloway (Col. 9, lines 19-23).
Referring to claim 12, Sobko discloses that the a task database includes a list of tasks that are to be performed ([0145]) such that selection of the specific device to perform a task is determined based upon the specific task and the computing capacity availability of that device and the available communication bandwidth at that device ([0149]), which meets the limitation of the antivirus server is further configured to select the speed of dispatching information from the module of the antivirus system for scanning of web pages to the antivirus server further based on [at least one speed selection rule] from a [rules] database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the document classification system of Toma to have selected a specific security server system based upon the available capacity, as discussed in Sobko, in order to ensure that the security server system has sufficient resources to perform the requested task as suggested by Sobko ([0139]).
Sobko does not specify that the database includes rules regarding speed of dispatching information that are selected. Galloway discloses a traffic class database that includes rules for bandwidth utilization (Col. 5, lines 38-67) such that only a portion of the available bandwidth is allowed to be utilized (Col. 9, lines 5-59), which meets the limitation of selecting the speed of dispatching information…based on at least one speed selection rule from a rules database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the database of Sobko to have included rules for bandwidth utilization as described in Galloway in order to guarantee a defined amount of bandwidth as suggested by Galloway (Col. 9, lines 19-23).
Referring to claims 21-22, Sobko does not specify that the database includes rules regarding speed of dispatching information that are selected. Galloway discloses a traffic class database that includes rules for bandwidth utilization (Col. 5, lines 38-67) such that only a portion of the available bandwidth is allowed to be utilized (Col. 9, lines 5-59), which meets the limitation of wherein the speed is selected such that full utilization of the communication channel is prevented. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the database of Sobko to have included rules for bandwidth utilization as described in Galloway in order to guarantee a defined amount of bandwidth as suggested by Galloway (Col. 9, lines 19-23).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437